Citation Nr: 1819054	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  11-25 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1972 to February 1974.  The Veteran died on August [REDACTED], 2015.  The appellant, the Veteran's surviving spouse, was accepted as a valid substitute for her husband's pending claim. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2018, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for peripheral neuropathy of the left lower extremity was previously on appeal.  However, an October 2009 rating decision granted service connection for left L5 radiculopathy with foot drop effective December 10, 2007.  Accordingly, the issue of entitlement to service connection for peripheral neuropathy of the left lower extremity has been resolved and is no longer on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2017).

The issues of entitlement to service connection for right and left shoulder conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's peripheral neuropathy of the right lower extremity was caused by his service-connected spinal stenosis.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contended that the Veteran suffered right leg pain due to his service-connected back condition.  See Veteran's December 2009 and October 2011 statements; November 2010 notice of disagreement; September 2011 VA Form 9; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran was diagnosed with peripheral neuropathy of the right lower extremity.  See September 2009 VA nerve conduction study; October 2010 and November 2011 VA examinations.

The Board acknowledges that the October 2010 and February 2012 VA examiners determined the Veteran's peripheral neuropathy of his right leg was secondary to his diabetes mellitus and was not caused by his back condition.  

However, in a December 2009 letter, a VA nurse practitioner noted that she had treated the Veteran at the Cincinnati VA Medical Center since 2003 for chronic back pain.  She noted that he underwent a laminectomy in 2004.  She noted, more recently, he had been hospitalized with severe back pain and since that time had developed numbness in both legs and feet when staying in one position for any period of time.   

Further, in an August 2015 letter, the Veteran's former surgical podiatrist at the Cincinnati VA Medical Center determined that the Veteran had debilitating bilateral leg conditions that were more likely than not related to his service-connected back injury.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for peripheral neuropathy of the right lower extremity.
ORDER

Service connection for peripheral neuropathy of the right lower extremity is granted.


REMAND

The Veteran contended that he suffered pain and numbness in his shoulders when he tried to reach or lift something.  See Veteran's December 2009 statement.  He contended that his shoulder conditions began after his L4-5 laminectomy.  See December 2009 authorization of release of information.   He maintained that he compensated for the impairment caused by his service-connected spinal stenosis and left lower extremity radiculopathy by using upper body to pull myself up from a chair and bed, causing shoulder pain.  See November 2010 notice of disagreement.  The appellant testified that the Veteran's service-connected back and left lower extremity radiculopathy caused him to fall, which caused injury to his shoulders.  See January 2018 hearing transcript, pp.3-4.

The Veteran was diagnosed with neuropathy in his right and left upper extremities.  See September 2009 VA nerve conduction study and October 2010 and February 2012 VA examinations.

In a December 2009 letter, a VA nurse practitioner noted that she had treated the Veteran at the Cincinnati VA Medical Center since 2003.  She noted that he underwent a laminectomy in 2004.  She noted that, more recently, he had been hospitalized with severe back pain and since that time, he had developed numbness in both shoulders when staying in one position for any period of time.  

The October 2010 and February 2012 VA examiners determined that the Veteran's upper extremity neuropathy was related to his diabetes mellitus, and not related to his service-connected back condition.  However, as the examiners did not address the December 2009 letter from the VA nurse practitioner stating that the Veteran's numbness in his shoulders developed after he was hospitalized due to back pain and the Veteran's credible contentions that his shoulder conditions began after his back surgery, a medical opinion is warranted.  Further, as the appellant contends that the Veteran's shoulder injuries were caused by falls due to his service-connected conditions, a VA opinion should be provided regarding whether the Veteran had a shoulder condition that was related to his service-connected conditions, to include injuries caused by falls due to these conditions.

A review of the claims file shows the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  The SSA records have not been associated with the claims file. On remand, the AOJ should obtain these records.  The AOJ should ask the appellant to identify any additional, pertinent medical treatment that the Veteran received related to his shoulder conditions and any additional, pertinent records should be associated with the claims file.  The AOJ should also ask the appellant to submit any pertinent lay statements relating to her claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request copies of SSA medical records and associate them with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the appellant should be notified of such.  

2.  Notify the appellant that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the Veteran's shoulder symptomatology.  The appellant should be provided an appropriate amount of time to submit this lay evidence.

3.  Contact the appellant and ask that she identify any outstanding VA and non-VA records pertaining to the Veteran's shoulder conditions that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file.

4.  After associating any outstanding records, the claims file should be reviewed by a medical examiner and a medical opinion should be rendered regarding:  

(a) whether it is at least as likely as not that any right and/or left shoulder condition(s) was etiologically related to or had its onset in service.

(b) whether it is at least as likely as not that any right and/or left shoulder condition(s) was caused or aggravated (chronically worsened) by a service-connected disability, to include falls due to a service-connected disability.

The examiner must acknowledge the December 2009 statement from the VA nurse practitioner stating that the Veteran's numbness in his shoulders developed after he was hospitalized due to back pain and the Veteran's credible contentions that his shoulder conditions began after his back surgery.

5.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case and provide the appellant with an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


